Citation Nr: 9908078	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-06 827	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased rating for right (minor) 
shoulder impingement syndrome, currently assigned a 20 
percent evaluation.

2.  Entitlement to an increased (compensable) rating for 
absence of the left testicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969, and from October 1981 to February 1995.

In a decision of July 1995, the Regional Office (RO) granted 
service connection for left shoulder impingement syndrome, 
assigned a noncompensable evaluation; right shoulder 
impingement syndrome, assigned a 20 percent evaluation; and 
bilateral defective hearing, assigned a noncompensable 
evaluation.  In that same rating decision, the RO assigned a 
noncompensable evaluation for the veteran's service-connected 
loss of the left testicle.  The veteran subsequently voiced 
his disagreement with the ratings assigned for his service-
connected left and right shoulder impingement syndrome, 
defective hearing, and loss of the left testicle. 

In a rating decision of May 1997, the RO continued the 20 
percent evaluation assigned for the veteran's service-
connected right shoulder impingement syndrome, and increased 
to 30 percent the rating assigned for left shoulder 
impingement syndrome.

In correspondence of July 1997, the veteran stated that he 
was "satisfied" with the 30 percent evaluation assigned his 
service-connected left shoulder impingement syndrome.  
Moreover, during the course of a hearing before a member of 
the Board of Veterans' Appeals (Board) in July 1998, the 
veteran withdrew from consideration the issue of an increased 
evaluation for service-connected defective hearing.  
Accordingly, the sole issues remaining for appellate review 
are those listed on the title page of this decision.


FINDINGS OF FACT

1.  The veteran initially served on active duty from April 
1967 to March 1969.

2.  In a rating decision of October 1969, the RO granted 
service connection and a 10 percent evaluation for absence of 
the left testicle.  

3.  In October 1981, the veteran entered upon a second period 
of active duty, from which he was discharged in February 
1995.  

4.  On September 8, 1994, there became effective new 
schedular criteria for the evaluation of service-connected 
genitourinary disorders. 

5.  In March 1995, the veteran filed a claim for an increased 
evaluation for his service-connected loss of the left 
testicle.

6.  In a rating decision of July 1995, the RO assigned a 
noncompensable evaluation for the veteran's service-connected 
absence of the left testicle.  

7.  The veteran currently suffers from loss of his left 
testicle, but has a functioning right testicle.  

8.  The veteran's service-connected right (minor) shoulder 
impingement syndrome is presently characterized by motion of 
the right arm to shoulder level.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent for the veteran's 
service-connected right (minor) shoulder impingement syndrome 
is not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, Code 5201 
(1998).

2.  An increased (compensable) evaluation for the veteran's 
service-connected absence of the left testicle is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4, Code 7524 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  Where entitlement to compensation has already been 
established, and the sole issue remaining is that of an 
increase in the veteran's disability rating, the present 
level of disability is of primary importance.  Fransciso v. 
Brown, 7 Vet. App. (1994).  

Increased Evaluation for Right (Minor) Shoulder Impingement
Syndrome

The veteran in this case seeks an increased evaluation for 
his service-connected right shoulder impingement syndrome.  
In pertinent part, it is argued that, as a result of the 
aforementioned syndrome, the veteran suffers from pain, 
weakness, and swelling in his right arm and shoulder.  It is 
additionally contended that the veteran suffers from equal, 
if not identical, impairment in each of his shoulders, and 
should therefore be awarded the same 30 percent evaluation 
for his right shoulder as he is currently receiving for his 
left.

In that regard, the Board observes that, during the course of 
various VA examinations conducted in April 1995, the veteran 
complained of weakness and pain in his right shoulder.  
Physical examination revealed a linear scar approximately 
6 centimeters in length in the area of the anterolateral 
aspect of the veteran's right shoulder.  Range of motion 
measurements showed flexion and abduction to 120 degrees, 
with no evidence of swelling or deformity.  Muscle strength 
was described as "fair," 4/5, and somewhat weaker on the 
right.  Radiographic studies showed that the veteran's right 
shoulder was carried at a point slightly higher than the 
left, with the humeral head in slight internal rotation, and 
with altered internal and external rotation when compared to 
the left.  The glenohumeral relationship was within normal 
limits.  Slight arthritic changes noted on the glenoid margin 
were more or less equal on both sides, and there was no 
evidence of periarticular calcification or soft tissue 
swelling.  The pertinent diagnosis was history of shoulder 
trauma (impingement), status post surgery.

On private medical examination in February 1996, the veteran 
gave a history of bilateral shoulder impingement syndrome, 
resulting in a "limitation of motion on all shoulder 
motions."  The veteran was described as normothermic and 
normotonic to palpation "on all fours," with normal active 
range of motion for both upper extremities.  With the 
exception of flexion at 100 degrees and abduction at 
80 degrees, passive range of motion was pain-free.  At the 
time of examination , the veteran complained of a limitation 
of motion "secondary to severe pain."  Sensory evaluation 
revealed 100 percent intact sensation to pain, light touch, 
and pressure, with "normoreflexive" deep tendon reflexes.  
The pertinent diagnosis was right shoulder impingement 
syndrome.

On outpatient VA orthopedic evaluation in August 1996, the 
veteran gave a history of "decompression procedures" in 1991 
and 1993.  Range of motion studies showed flexion and 
abduction from 0 to 90 degrees on the right, with full 
internal and external rotation. 

On recent VA examination in February 1997, the veteran 
complained of pain in both shoulders.  Physical examination 
revealed a 5- to 7-centimeter surgical scar on both 
shoulders, though with no evidence of any swelling or 
deformity.  Range of motion studies for the veteran's right 
shoulder showed flexion from 0 to 85 degrees, with extension 
from 0 to 50 degrees, abduction from 0 to 95 degrees, and 
adduction from 0 to 30 degrees.  External rotation was from 0 
to 20 degrees, with internal rotation from 0 to 15 degrees.  
Radiographic studies of the veteran's shoulders were negative 
for any abnormality of the bones, joints, or soft tissues.  
The pertinent diagnosis was bilateral impingement syndrome.  
Following evaluation, the examiner commented that there was 
pain on movement, as well as less than normal movement, 
especially on abduction.  However, the examination was 
negative for any evidence of instability, incoordination, 
muscle atrophy, or excess fatigability.

The Board observes that the veteran's service-connected 
impingement syndrome is rated primarily on the basis of 
limitation of motion of his right shoulder.  38 C.F.R. Part 
4, Code 5201 (1998).  However, it is the intent of the 
Schedule for Rating Disabilities (Part IV) to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  38 C.F.R. §§ 4.45, 4.59 (1998).  
This is to say that, even absent of definable limitation of 
motion, where there is functional disability due to pain, 
supported by adequate pathology, compensation may be 
warranted.  38 C.F.R. § 4.40 (1998).  

In the present case, it is clear that the veteran can both 
flex and abduct his right (minor) arm to shoulder level.  The 
20 percent evaluation currently in effect for the veteran's 
right shoulder impingement syndrome contemplates just such 
motion.  In order to warrant an increased evaluation, there 
would, of necessity, need to be demonstrated a limitation of 
motion of the veteran's right arm to 25 degrees from his 
side, or, in the alternative, ankylosis of the scapulohumeral 
joint.  38 C.F.R. Part IV, Codes 5200, 5201 (1998).  Absent 
such evidence, the Board is of the opinion that the 20 
percent evaluation currently in effect for the veteran's 
service-connected right shoulder impingement syndrome is 
appropriate, and that an increased rating is not warranted. 

In reaching this determination, the Board has given due 
consideration to the veteran's testimony, in particular, that 
concerning pain and weakness in his right shoulder, given at 
the time of a hearing before a member of the Board in July 
1998.  Such testimony, while informative, is regrettably not 
probative when taken in conjunction with the entire objective 
medical evidence presently on file.  That evidence is to the 
effect that, as of February 1997, the veteran was 
experiencing no instability, incoordination, muscle atrophy, 
or excess fatigability as a result of his service-connected 
right shoulder disability.  The Board does not doubt the 
sincerity of the veteran's statements.  Those statements, 
however, in and of themselves, do not provide evidence of a 
functional loss in the  right shoulder in excess of that 
contemplated by the 20 percent evaluation presently in 
effect.  

Finally, the Board has taken cognizance of the veteran's 
argument regarding the similarity between his service-
connected left and right shoulder disabilities.  As can be 
seen from the above, however, the issue of an increased 
rating for the veteran's service-connected left shoulder 
impingement syndrome is not currently in appellate status.  
Under such circumstances, it would be improper for the Board 
to discuss similarities and/or differences in clinical 
findings for both the veteran's left and right shoulders.  
The Board also points out that Diagnostic Code 5201 
recognizes that similar impairment of a major arm may be more 
significant than the corresponding impairment of a minor arm.  
In this case, the veteran's left shoulder is his major upper 
extremity and his right arm is his minor upper extremity.  

Increased (Compensable) Evaluation for Absence of the
Left Testicle

In addition to the above, the veteran seeks an increased 
evaluation for his service-connected loss of the left 
testicle.  In pertinent part, it is argued that the veteran's 
remaining (which is to say, right) testicle is, at present, 
nonfunctional, thereby warranting the assignment of a 30 
percent evaluation.  

In that regard, the Board notes that, in  February 1968, 
during the veteran's initial period of active service, he 
underwent the surgical removal of his left testicle.  
Following discharge, the RO, in a rating decision of October 
1969, granted service connection and a 10 percent evaluation 
for absence of the left testicle.  That evaluation was 
granted pursuant to the provisions of 38 C.F.R. Part 4, Code 
7524 in effect at that time, calling for the assignment of a 
10 percent rating where one testicle has been surgically 
removed.  The veteran's 10 percent evaluation was made 
effective from March 6, 1969, the date following his initial 
discharge from active service.

In October 1981, the veteran once again entered on active 
duty, with the result that the payment of compensation for 
his service-connected absence of the left testicle was 
suspended.  This was in keeping with the provisions of 
38 U.S.C.A. § 5304(c) prohibiting the payment of compensation 
for any period in which a person receives active service pay.  

In March 1995, the veteran filed a claim for an increased 
evaluation of his service-connected loss of the left 
testicle.  In response to that claim, the RO, in a rating 
decision of July 1995, assigned a noncompensable evaluation 
based on the revised provisions of 38 C.F.R. Part 4, Code 
7524 which became effective September 8, 1994.  Those 
"revised" schedular criteria called for the assignment of a 
noncompensable evaluation where a veteran has suffered the 
service-connected loss of one testicle, and the other 
(nonservice-connected) testicle is determined to be 
functioning.  At the time of that rating decision, it was 
noted that, pursuant to a recent opinion of the Office of the 
General Counsel, Department of Veterans Affairs, the 10 
percent evaluation previously in effect for the veteran's 
service-connected loss of the left testicle was not 
"protected," inasmuch as the continuity of that rating had 
been interrupted when compensation was discontinued following 
the veteran's reentry upon active service.  See VAOPGCPREC 5-
95 (February 6, 1995); see also 38 U.S.C.A. § 110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.951(b) (1998).

In November 1995, there was received from the veteran a 
private laboratory semen analysis showing a total volume of 
.8 cc (with a normal range from 1.5 to 5 cc); liquefaction 
time of 40 minutes (with a normal range of less than 30 
minutes); motility of 20 percent motile and 80 percent 
nonmotile (with a normal range of 70 to 80 percent motile); 
morphology of 90 percent normal and 10 percent abnormal (with 
a normal range of 70 to 80 percent normal); and a total sperm 
cell count of 26 times 10 to the 6th/cubic millimeter (with a 
normal range of from 60-150 times 10 to the 6th/cubic 
millimeter).  

On VA genitourinary examination in February 1997, the veteran 
gave a history of torsion of the left testicle, followed by 
orchiectomy.  Physical examination revealed the absence of 
the veteran's left testicle.  The veteran's right testicle 
measured 4x4 centimeters and was soft, smooth and nontender.  
Pertinent diagnoses were history of orchiectomy on the left, 
with a normal right testicle.  

In a memorandum opinion of July 1997, a VA staff physician 
wrote that, inasmuch as the veteran's remaining right 
testicle could produce sperm cells (which was its primary 
function), it was considered to be still functioning.  A 
review of a semen analysis in November 1995, while showing 
decreased motility, was consistent with a normal sperm count 
and morphology.  The volume of seminal fluid, while somewhat 
"less" (0.8 cc), was felt possibly to be due to either 
improper collection or preparation of the veteran.  

As noted above, the noncompensable evaluation currently in 
effect is consistent with the service-connected loss of one 
testicle, where the other (nonservice-connected) testicle is 
shown to be functioning.  38 C.F.R. Part 4, Code 7524 (1998).  
An evaluation in excess of that would be indicated only were 
it to be shown that the veteran was suffering from the loss 
or loss of function of his other (nonservice-connected) 
testicle.  As is clear from the above, while the medical 
evidence shows some decreased function of the right testicle, 
loss of function is not demonstrated.  Accordingly, the 
veteran's claim for an increased evaluation must be denied.  


ORDER

An increased rating for right (minor) shoulder impingement 
syndrome is denied.
An increased (compensable) rating for absence of the left 
testicle is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

- 9 -


- 2 -


